Citation Nr: 1044755	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-31 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability. 

2.  Entitlement to service connection for spondylosis and 
degenerative disc disease of the cervical spine.  

3. Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and diverticulitis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, 
denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Cleveland, Ohio in June 2010.  A 
written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

VA received additional records from the Veteran in September 
2010.  While the Veteran did not submit a waiver of review by the 
agency of original jurisdiction, a remand is not necessary in 
this case, as this evidence is either duplicative of evidence 
already of record or not relevant to the claim being decided 
today.  

The issues of entitlement to service connection for a right hand 
disability and degenerative disc disease of the cervical spine 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's GERD and diverticulitis did not manifest during, or 
as a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for GERD and diverticulitis have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must 
inform the Veteran of any information and medical or lay evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the Veteran is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in November 2004, April 2005, and May 
2006 addressed all notice elements listed under 3.159(b)(1).  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Even though the Veteran was not provided 
with the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned) until after the initial 
adjudication of the claim in the May 2006 letter, the claim was 
subsequently readjudicated, no prejudice has been alleged, and 
none is apparent from the record.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has not been afforded a VA 
examination for his claimed disability of GERD and 
diverticulitis.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary in order to adjudicate 
this claim because there is no evidence to satisfy the second or 
third McLendon criterion discussed above.  Namely, there is no 
evidence of an event, injury or disease in service, or evidence 
relating the Veteran's current disability to military service.  
Therefore, a medical examination would serve no useful purpose in 
this case, since the requirement of an in-service disease or 
injury to establish a service connection claim cannot be met upon 
additional examination.  The Veteran was not prejudiced by the 
lack of VA examination.

Therefore, the Board finds that all necessary development has 
been accomplished, and appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, VA has obtained the records of the Veteran's outpatient 
treatment with VA, as well as his Social Security Administration 
(SSA) records.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after 
discharge will still be service connected if all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

GERD

The Veteran contends that he is entitled to service connection 
for a digestive disorder, to include GERD and diverticulitis.  
Specifically, the Veteran contends that this disability began 
during active military service and that he has suffered from 
chronic symptomatology since this time.  However, as outlined 
below, the preponderance of the evidence of record demonstrates 
that this disability did not manifest during, or as a result of, 
active military service.  

The Veteran's service treatment records are entirely silent 
regarding gastrointestinal complaints or symptomatology.  
According to a January 1972 in-service examination, evaluation of 
the Veteran's abdomen and viscera were normal.  The Veteran also 
denied having, or ever having had, frequent indigestion or 
stomach trouble in a report of medical history dated January 
1971.  It is unclear whether the proper date of this report of 
medical history is January 1971 or January 1972, as it appears to 
be associated with the Veteran's January 1972 in-service medical 
examination.  Nonetheless, there is no evidence of record of 
digestive symptomatology or treatment during active military 
service.  

The first post-service evidence of treatment for a 
gastrointestinal disorder is a June 2000 VA treatment record.  
According to this record, the Veteran had a known history of 
GERD.  Another June 2000 record notes that the Veteran was seen 
for a flare up of diverticulosis.  Subsequent treatment records 
demonstrate that the Veteran has continued to seek treatment for 
stomach problems.  In October 2007, VA treated the Veteran for an 
exacerbation of his gastrointestinal symptomatology over the past 
4 to 5 days.  None of these records suggest that the Veteran's 
gastrointestinal symptomatology manifested during active military 
service.  

The record also contains a letter dated July 2003 from a private 
physician with the initials G.E.V.  According to Dr. V, the 
Veteran was under his care from October 1973 through October 1979 
for GERD and diverticulitis.  It was noted that the Veteran was 
treated with dietary restrictions and instructed as to what foods 
and drinks to avoid.  Dr. V indicated that his treatment of the 
Veteran ceased in 1979 when the Veteran moved away.  Dr. V did 
not suggest that the Veteran's GERD and diverticulitis were in 
any way related to active military service.  In April 2005, VA 
sent a letter to Dr. V's office in Ohio.  However, this office 
responded to VA in June 2005 that the Veteran was not one of 
their patients.  The record contains no evidence of treatment for 
gastrointestinal symptomatology from 1979 to 2000.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for GERD.  There is 
no medical evidence of this disability during active military 
service.  The first post-service treatment evidence of record is 
from June 2000, which is approximately 28 years after the 
Veteran's separation from active duty.  The Board recognizes that 
the record contains a letter from Dr. V indicated that he treated 
the Veteran for gastrointestinal symptoms starting in October 
1973.  However, this would still be approximately 18 months after 
the Veteran's separation from active duty, and Dr. V did not 
suggest that the Veteran's gastrointestinal symptoms were in any 
way related to military service.  The record also contains no 
other medical evidence suggesting a possible relationship to 
military service.  Therefore, the preponderance of the evidence 
of record demonstrates that this disability did not manifest 
during, or as a result of, active military service.  

The Board recognizes that the Veteran testified in his June 2010 
hearing that his symptomatology began six to seven months into 
his military service, and that he has suffered from chronic 
symptomatology since this time.  The Veteran also testified to 
in-service treatment with Maalox in his October 2006 appeal to 
the Board.  Lay assertions may serve to support a claim for 
service connection when they relate to the occurrence of events 
that are observable as a lay person or the presence of a 
disability or symptoms of a disability that are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  However, while the Veteran 
may be competent to testify to this matter, the Board does not 
find the testimony to be credible.  There are no records of 
treatment for gastrointestinal symptomatology during active 
military service.  Furthermore, in his January 1972 in-service 
examination, there was no report of gastrointestinal 
symptomatology.  The Veteran also denied suffering from frequent 
indigestion or stomach trouble in his January 1971 or January 
1972 report of medical history.  Regardless of the date used, 
this would be more than six to seven months after enlistment.  
Therefore, the Board does not find the Veteran's statements 
regarding this disability to be credible, as they are 
contradicted by medical evidence made at the time of the 
Veteran's military service.  The Board finds the concurrent 
medical evidence to be more reliable in this case than 
recollections made by the Veteran several decades later.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for GERD and diverticulitis must be denied.


ORDER

Entitlement to service connection for GERD and diverticulitis is 
denied.  


REMAND

Right Hand Disability

The Veteran contends that he is entitled to service connection 
for a right hand disability. However, as outlined below, 
additional evidentiary development is necessary before appellate 
review may proceed on this matter. 

The Veteran was afforded a VA examination for his right hand in 
April 2008.  The examiner noted that the Veteran's service 
medical records revealed that he injured his right hand on two 
occasions during military service.  The first injury was noted to 
be in August 1970 when the Veteran apparently fractured the bones 
in his right hand, requiring pin-placement for healing.  The 
second injury was noted to be from a motor vehicle accident in 
April 1971 that resulted in a laceration to the right hand.  The 
examiner opined that it was at least as likely as not that the 
Veteran's current right hand disability was a residual of this 
right hand fracture.  

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The Veteran's service 
treatment records do not demonstrate that he fractured his right 
hand during active military service in August 1970.  The 
Veteran's November 1969 induction examination has a notation 
dated March 1970, indicating that the Veteran's hand had been 
previously operated on.  According to an August 1970 in-service 
record, the Veteran had poor grasp in the right hand due to an 
injury that had been corrected with surgical pins.  However, a 
January 1971 examination report notes that the Veteran fractured 
the right metacarpal in December 1969, which would be prior to 
active service.  The Veteran also indicated in his October 2003 
Social Security Administration (SSA) examination that he had an 
open reduction internal fixation performed in 1969.  Finally, the 
Veteran admitted during his June 2010 hearing that he fractured 
his right hand prior to military service.  Therefore, the October 
2008 VA examiner incorrectly believed that the Veteran's right 
hand fracture occurred during active service. 

Therefore, a new VA examination is necessary in this case.  
According to the Veteran's service treatment records, the Veteran 
sustained direct trauma via an automobile accident in April 1971 
in which he sustained a severe laceration of the right hand.  
However, X-rays of the right hand were negative at this time.  
This is the only documented in-service injury to the right hand.  
As such, a VA examination is necessary in which the examiner 
opines as to whether it is at least as likely that this injury 
alone aggravated the Veteran's preexisting right hand disability.  

Cervical Spine Disability

The Veteran claims that he is entitled to service connection for 
spondylosis and degenerative disc disease of the cervical spine.  
Regrettably, additional evidentiary development is necessary 
before appellate review may proceed on this matter as well.  

The Veteran's neck is referenced twice on his November 1969 
enlistment examination, but it is not clear when or why these 
notations were made, as his spine was found to be within normal 
limits at this time.  The Veteran's service treatment records 
demonstrate that in April 1971, he injured his skull in an 
automobile accident when he struck a concrete highway.  X-rays 
taken of the skull at this time were negative.  Service treatment 
records do not reflect that the Veteran injured his neck or spine 
as a result of this accident.  However, according to a report of 
medical history, the Veteran reported suffering from 
"stiffened" cervical vertebra since a prior head injury.  As 
discussed in the previous section, it is not entirely clear 
whether the proper date of this report of medical history is  
January 1971 or January 1972.  If the proper date were 1972, then 
the Veteran could have been referring to his April 1971 head 
injury.  However, the record also contains a Social Security 
evaluation from October 2003 in which the Veteran reported having 
neck pain since suffering a whiplash injury while playing 
football in 1966.  Therefore, the etiological onset of the 
Veteran's neck pain is not clear.  

Nonetheless, during his June 2010 hearing, the Veteran testified 
to straining his neck as a result of his in-service head injury.  
He also testified to suffering from chronic pain in his neck 
since this accident.  The record demonstrates that the Veteran 
has since been diagnosed with spondylosis and degenerative disc 
disease of the C4-5, C5-6 and C6-7 vertebrae.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service. 

In the present case, the Veteran's service treatment records 
demonstrate that the Veteran was in an accident in April 1971 in 
which he landed on his head.  The Veteran has testified to 
suffering from chronic symptomatology of neck pain since this 
time.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a disability 
even when not corroborated by contemporaneous medical evidence).  
Therefore, the Veteran should be afforded the opportunity to 
appear for a VA examination to determine whether his current 
degenerative disc disease and spondylosis of the cervical spine 
are related to his in-service automobile accident.  



	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination before an appropriate 
specialist(s) to determine whether it is at 
least as likely as not that his preexisting 
right hand injury was permanently aggravated 
beyond the natural progression of the injury 
as a result of active military service, to 
include as due to the motor vehicle accident 
of April 1971 in which the Veteran sustained 
a severe laceration of the right hand.  The 
Veteran's claims file and a copy of this 
remand must be made available to the examiner 
for review upon examination.  A complete 
rationale must be provided for any opinion 
offered.  

2.  The Veteran should also be afforded a VA 
examination before an appropriate 
specialist(s) regarding his cervical spine 
disability.  The Veteran's claims file and a 
copy of this remand must be made available to 
the examiner for review upon examination.  

(i) The examiner should indicate whether 
there is clear and unmistakable evidence 
that: 1) the Veteran's cervical spine 
disability (which is not clearly reported 
on his enlistment examination) pre- 
existed his entry into active military 
service, and 2) that this disability was 
NOT aggravated beyond its natural 
progression during active duty service?  
The examiner must answer each question 
posed with a clear yes or no response and 
must provide a rationale for each 
response.  

ii) If the answer to either of the above 
questions is negative, the examiner is 
asked to opine as to whether it is at 
least as likely as not that the Veteran 
suffers from a cervical spine disability 
that manifested during, or as a result of, 
active military service, to include the 
motor vehicle accident of April 1971.  A 
complete rational must be provided for any 
opinion offered.  

3.  The AMC should then readjudicate the 
Veteran's claims.  If any of the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


